OPINION
WOODLEY, Presiding Judge.
The offense is aggravated assault by motor vehicle (Art. 1149 Vernon’s Ann. P.C.); the punishment, 60 days in jail and a fine of $350.00.
No brief setting forth any ground of error was filed in the trial court as required by Art. 40.09, Sec. 9, Vernon’s Ann.C.C.P. and no brief has been filed in appellant’s behalf in this court complaining of any unassigned error which this court should review in the interest of justice. (Art. 40.09, Sec. 13, V.A.C.C.P.)
The judgment is affirmed.